DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 13-20, Species a-2) and Species b-2) in the reply filed on 07/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the polymer as recited in claims 16 and 17 contain the halogenated polymer, these claims have also been withdrawn.
Claims 12 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 05/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention (P3/L27-P4/L4).  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: the original specification indicates there are drawings (page 3).  However, there are no drawings present in the application.  
Appropriate correction is required.

Claim Objections
Claims 4 and 13-15 are objected to because of the following informalities:  in claims 4 and 13 the word “Equation” should be lowercase in each instance.  Additionally, on the last line of claims 4 and 13 the term “3x10-7” is present.  As shown in Table 8, the “-7” should be in superscript form.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2013011820 A1, See English equivalent US 2014/0194576 A1 for citation) in view of Coppersmith (US 2,918,508), and  Zwijnenberg “Important factors influencing molecular weight cut-off determination of membranes in organic solvents”, Journal of Membrane Science, 2012, Vol. 390-391, 211-217.
Regarding claims 1-3, 7, and 10, Jin discloses a rubber composition comprising a rubber component having an olefinic double bond and an isobutylene polymer having a structural unit represented by formula (1) and a structural units represented by formula (2):

    PNG
    media_image1.png
    193
    332
    media_image1.png
    Greyscale
[0025].
As shown in Example 1,calcium hydroxide was added to the polymer after polymerization, and a catalyst residue was decalcified (stabilizer) and the isobutylene polymer which is present in the reaction mixture was filtrated [0171].  Since the stabilizer is the same as the metal hydroxide as claimed, it would be expected that calcium hydroxide would be retained in the retentate in an amount of about 80 to 100 wt% based on the weight of the organic amount of the at least one stabilizer in the organic solvent, absent objective evidence to the contrary.  The reaction liquid includes an organic solvent, including hexane [0128-0131].  The weight average molecular weight isobutylene polymer is form 2,000 to 500,000 which overlaps the claimed range and would be expected to have similar results [0096].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  The concentration of the isobutylene polymer after copolymerization is 1 to 50 wt% which is within the claimed range [0131]. 
	However, Jin does not disclose the filtration temperature is from about 40°C to 185°C.  Coppersmith teaches the withdrawn polymer stream is heat to about 100°F (about 38°C) which is 
	However, Jin does not disclose the filtration step is conducted with a semipermeable ultrafiltration membrane. Zwijnenberg discloses a polyisobutylene (PIB) includes a MW ranging from 200 to 20,000 g/mol (2.3.2. Permeation experiments, second paragraph, p. 213).  Zwijnenberg discloses the lower MWCO (molecular weight cut off) of polyisobutylene (PIB) in n-hexane is 650 g/mol (which includes C13 and C21 cyclic oligomers) (3.2.2 Effect of Solvent, p. 215, second paragraph).  The filtering comprises a crossflow ultrafiltration (2.3.2. Permeation experiments, 1st paragraph, p. 213).  Therefore, the polyisobutylene is the retentate and the non-polymeric components are present in permeate.  Jin and Zwijnenberg are analogous art concerned with similar technical difficulty, namely compositions containing polyisobutylene and concerned with filtration.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention substitute the filtration step per the teachings of Jin with the crossflow ultrafiltration per the teachings of Zwijnenberg, and the motivation to do so would have been as Zwijnenberg suggests lower MWCO (molecular weight cut off) of polyisobutylene (PIB) in n-hexane (650 g/mol, which includes C13 and C21 cyclic oligomers) (3.2.2 Effect of Solvent, p. 215, second paragraph).  
	Regarding claim 4, Zwijnenberg discloses the pressure and circulation speed may be adjusted during ultrafiltration (2.3.2. Permeation experiments, 1st paragraph, p. 213).  It would 
	Regarding claim 5, the concentration of the isobutylene polymer after copolymerization slightly encompasses the claimed range and would be expected to have similar properties [0131].  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05 (I).  
	Regarding claim 6, Jin does not disclose the filtering is performed at a temperature of from 50-180°C.  However, as shown above in claim 1, Coppersmith discloses heating the solution before filtration is conducted at about 38°C (C3/L3-30).  It would be expected that increasing the temperature would have similar results.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 (I).
Regarding claim 9, Jin does not disclose the molecular weight of the polyisoolefin is decreased by less than about 15% during the filtering step.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the polyisoolefin is decreased by less than about 15% during the filtering step would expectedly be achieved by a 
Regarding claim 11, Jin discloses the isobutylene polymer other than formula (2) which is a multiolefin may also have a structural unit represented by formula (3) and/or structural unit represented the formula (4) which are multiolefins [0025-0026, 0030-0031].  The isobutylene polymer may also have a structural unit represented by formula (5) and/or structural unit represented by formula (6) which are also multiolefns [0033-0035].  Another multiolefin is also disclosed [0036].
	Regarding claim 13, Zwijnenberg discloses the cross-flow velocity is 2.4 m/s or 4.0 m/s which is within the claimed range (2.3.2. Permeation experiments, 1st paragraph, p. 213).   Zwijnenberg discloses the pressure and circulation speed may be adjusted during ultrafiltration (2.3.2. Permeation experiments, 1st paragraph, p. 213).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the crossflow velocity in respect to the feed solution and solvent used during the filtration step, and type of membrane used.
	Regarding claim 14, Jin discloses the isobutylene polymer other than formula (2) which is a multiolefin may also have a structural unit represented by formula (3) and/or structural unit represented the formula (4) which are multiolefins [0025-0026, 0030-0031].  The isobutylene polymer may also have a structural unit represented by formula (5) and/or structural unit In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 (I).  Since the pressure is not disclosed, 1 bar is close to the claimed range.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP § 2144.05 (I).
	Regarding claim 15, Jin does not disclose the filtering is performed at a temperature of from 60-175°C.  However, as shown above in claim 1, Coppersmith discloses heating the solution before filtration is conducted at about 38°C (C3/L3-30).  It would be expected that increasing the temperature would have similar results.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 (I).  Jin discloses the concentration of the isobutylene polymer after copolymerization is 1 to 50 wt% which overlaps the claimed range and would be expected to have similar properties [0131].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05 (I). 
  
 Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2013011820 A1, See English equivalent US 2014/0194576 A1 for citation) in view of Coppersmith (US 2,918,508), and  Zwijnenberg “Important factors influencing molecular weight cut-off determination of membranes in organic solvents”, Journal of Membrane Science, 2012, Vol. 390-391, 211-217 as applied to claim 1 above, and further in view of Walsh, Jr (US 2,581,155).
Regarding claims 8, Jin discloses the method as shown above in claim 1.
	However, Jin does not disclose the one or more stabilizers includes a calcium carboxylate or a sodium carboxylate.  Walsh, Jr. teaches a dispersing or antitack agent includes zinc stearate, aluminum stearate and similar other antitack agents.  The antitack agents may also include calcium salts (C3/L46-73).  Walsh, Jr. is concerned with the recovery of high molecular weight polymers from hydrocarbon solutions (C1/L1-6).  The polymers includes a polymer of isobutylene and isoprene (C3/L30-45).  Jin and Walsh, Jr. are analogous art concerned with similar technical difficulty, namely recovery of similar polymers from solution.  It would have .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2013011820 A1, See English equivalent US 2014/0194576 A1 for citation) in view of Zwijnenberg “Important factors influencing molecular weight cut-off determination of membranes in organic solvents”, Journal of Membrane Science, 2012, Vol. 390-391, 211-217.
Regarding claims 18, Jin discloses a rubber composition comprising a rubber component having an olefinic double bond and an isobutylene polymer having a structural unit represented by formula (1) and a structural units represented by formula (2):

    PNG
    media_image1.png
    193
    332
    media_image1.png
    Greyscale
[0025].
As shown in Example 1,calcium hydroxide was added to the polymer after polymerization, and a catalyst residue was decalcified (stabilizer) and the isobutylene polymer which is present in the reaction mixture was filtrated [0171].  Since the stabilizer is the same as the metal hydroxide as claimed, it would be expected that calcium hydroxide would be retained in the retentate in an amount of about 80 to 100 wt% based on the weight of the organic amount 
	However, Jin does not disclose the filtration step is conducted with a semipermeable ultrafiltration membrane. Zwijnenberg discloses a polyisobutylene (PIB) includes a MW ranging from 200 to 20,000 g/mol (2.3.2. Permeation experiments, second paragraph, p. 213).  Zwijnenberg discloses the lower MWCO (molecular weight cut off) of polyisobutylene (PIB) in n-hexane is 650 g/mol (which includes C13 and C21 cyclic oligomers) (3.2.2 Effect of Solvent, p. 215, second paragraph).  The filtering comprises a crossflow ultrafiltration (2.3.2. Permeation experiments, 1st paragraph, p. 213).  Therefore, the polyisobutylene is the retentate and the non-polymeric components are present in permeate.  Per the teachings of Jin, the crosslinked rubber composition is more excellent in dynamic viscoelastic characteristic and abrasion resistance when the low molecular weight substances are reduced [0097].  Jin and Zwijnenberg are analogous art concerned with the same field of endeavor, namely compositions containing polyisobutylene and concerned with filtration.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention substitute the filtration step per the teachings of Jin with the crossflow ultrafiltration per the teachings of Zwijnenberg, and the motivation to do so would have been as Zwijnenberg suggests lower MWCO (molecular weight cut off) of polyisobutylene (PIB) in n-hexane (650 g/mol, which includes C13 and C21 cyclic oligomers) (3.2.2 Effect of Solvent, p. 215, second paragraph).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (WO 2013011820 A1, See English equivalent US 2014/0194576 A1 for citation) in view of Zwijnenberg “Important factors influencing molecular weight cut-off determination of  as applied to claim 18 above, and further in view of Walsh, Jr (US 2,581,155).
Regarding claims 19-20, Jin discloses the method as shown above in claim 18.
	However, Jin does not disclose the one or more stabilizers includes a calcium carboxylate or a sodium carboxylate.  Walsh, Jr. teaches a dispersing or antitack agent includes zinc stearate, aluminum stearate and similar other antitack agents.  The antitack agents may also include calcium salts (C3/L46-73).  Walsh, Jr. is concerned with the recovery of high molecular weight polymers from hydrocarbon solutions (C1/L1-6).  The polymers includes a polymer of isobutylene and isoprene (C3/L30-45).  Jin and Walsh, Jr. are analogous art concerned with similar technical difficulty, namely recovery of similar polymers from solution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the calcium stearate as per the teachings of Walsh, Jr., and the motivation to do so would have been as Walsh, Jr. suggests prevent the polymer from adhering to the walls of the chambers in which the solution is treated (C3/L46-73).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gronowki (US 2013/0131281 A1) teaches a process for the preparation of brominated rubbers.
Baldwin (US 2,962,473) teaches stabilization of rubbery polymeric compositions containing partially halogenated copolymers of isoolefins and multiolefins.
Byrikhina (RU 2131889 C1) teaches polyisobutylene production process.  The polymer is purified by filtration.

Boggess (US 3,293,227) teaches a process for the separation of solids from liquids.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767